DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Takagi et al. (US Pub. No. 2012/0086623 A1) discloses a virtual image projection device (i.e. element 100A in Figure 2A functions as a virtual image display apparatus; page 4, paragraph 0066, lines 19-20) that shows video to a human eye (Figure 2A, element EY), comprising: a virtual light source surface (Figure 2A, element 31b) configured to emit a light beam (i.e. image light; Figure 2A, element GL) in a predetermined angular distribution (page 4, paragraph 0069, lines 4-6); an image forming lens (Figure 2A, element 12) configured to condense a light beam (Figure 2A, element GL) from the virtual light source surface (Figure 2A, element 31b); and a display (Figure 2A, element 32) configured to create video (page 4, paragraph 0069, lines 6-10), wherein when the virtual light source surface (Figure 2A, element 31b) is disposed at a nearly focal position on a front side of the image forming lens (Figure 2A, element 12), the display (Figure 2A, element 32) is disposed at a nearly focal position on a rear side of the image forming lens (Figure 2A, element 12).  However, Takagi et al. and the prior art of record neither shows nor suggests a virtual image projection device that shows video to a human eye wherein a size of the virtual light source surface is smaller than a diameter of the image forming lens, and wherein an F value of the image forming lens that captures a light beam which is entered to the display is matched with an F value at which a light beam emitted from the virtual light source surface is captured.
Regarding claims 4-14, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. (US Pub. No. 2012/0092626 A1) discloses a projection apparatus including a light source, a light valve, a light uniforming device, and a lens module. The light source provides an illumination beam. The light valve on a transmission path of the illumination beam converts the illumination beam into an image beam. The light valve has an active surface with a rectangular shape. The light uniforming device is between the light source and the light value. The lens module is between the light uniforming device and the light value. A refractive power of the lens module along a first direction is different from a refractive power of the lens module along a second direction. An f-number of the illumination beam along a direction parallel to a long side of the active surface of the light valve is greater than an f-number thereof along a direction parallel to a short side of the active surface of the light valve.
Li et al. (US Pub. No. 2007/0146655 A1) teaches a system for reducing the size of a projection display system. This is achieved by using an emissive imager that comprises a large number of emissive pixels. The emissive pixels provide both light output and light modulation functions. This eliminates the need for a separate illumination source. Each emissive pixel represents a pixel (or a sub-pixel for color projection) of an image to be projected. The light signals produced and modulated by the emissive imager are passed through a microlens array. The microlens array collects and reshapes the emitted light signals from the emissive pixels. Each microlens forms a light beam with a concentrated non-Lambertian radiation profile. The non-Lambertian radiation profile helps in effective collection of light at a projection lens. Finally, the projection lens collects this light and projects a magnified image on a projection screen.
Brooks et al. (US Patent No. 4,082,415) shows a novel hologram functioning as a multiple lenslet array of high density in which the lenslets have selected small spacings and relatively long focal lengths is disposed in a holographic data recording system to provide an object beam along a selected axis. Using the holographic lens array, a data hologram may be recorded with improved uniformity between data points, efficiency, hologram illumination, and with minimization of data beam blockage. In preparing the novel hologram, a coherent object beam may be used to define a plurality of sources for simultaneous recording of a plurality of lenslets. The lenslets of a refractive precursor array defined by a commercially available fly's eye lens may be illuminated simultaneously, and selected size, shape, spacing and f-number characteristics for the lenslets may be achieved by concurrent optical transformation of the individual beamlets before recording. The precursor array may advantageously be immersed in a surrounding fluid of controllable refractivity, to substantially increase the effective focal length at the precursor lenses, and enable a substantially larger area of each lenslet to be used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



09/06/2022